Citation Nr: 1455599	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  05-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a variously diagnosed skin disability (claimed as service connection for soft-tissue growths and dermatophytosis of the hands, feet, and crural area), to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing.  A transcript of that hearing has been incorporated into the record.  Thereafter, the Board remanded the case for additional development in January 2010, June 2012, and May 2013.

The Veteran had also initiated appeals of denials of service connection for sinusitis and hay fever.  A July 2013 rating decision granted service connection for sinusitis and allergic rhinitis (to include hay fever).  Consequently, those matters are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a skin disability.  During the applicable appeal period (from August 2002), treatment records show diagnoses of onychomycosis, xerosis, dermatophytosis, punctate hyperkeratosis, and lipomas.  The Veteran asserts that these skin disabilities are the result of his active duty service, to include exposure to herbicides or, in the alternative, due to "jungle rot".  The Veteran served in Vietnam from May 1970 to April 1971; herbicide exposure is presumed.  

Pursuant to the May 2013 Remand, the Veteran was afforded another VA skin examination to determine whether the Veteran's current disabilities were etiologically related to his service.  As to each of the diagnoses, the examiner stated they were not caused or related to military service, to include jungle rot.  The examiner noted that all skin disabilities were diagnosed post-service.  The Board has considered the June 2013 opinion and finds it to be inadequate for purposes of adjudicating this claim.  Specifically, the Board finds the explanation of rationale inadequate because it fails to address the Veteran's contentions that such skin disabilities were a result of exposure to herbicides.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA provides an examination in a service connection claim, the examination must be adequate).

The Board notes that the diagnosed skin disabilities are not diseases associated with exposure to herbicide agents as listed in the presumptive service connection provisions of 38 C.F.R. § 3.307, 3.309(e).  However, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, another examination is necessary to obtain an opinion as to the etioglogy of his skin disabilities.  

Additionally, the record reflects that Veteran continues to seek treatment at the VA medical center.  As such, updated VA treatment records must be secured for the record.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of all pertinent outstanding VA treatment records not already associated with the record.

2. After completion of the above, the Veteran should be scheduled for a VA skin examination.  His entire record must be reviewed by the examiner in conjunction with the examination.  After reviewing the record and examining the Veteran, the examiner should respond to the following:

a. Please identify (by medical diagnosis) all skin disabilities that were diagnosed during the pendency of the claim. 

b. As to each diagnosed skin disability, is it at least as likely as not (a 50% or higher degree of probability) that such disability is causally related to the Veteran's active duty service, to include exposure to herbicides/Agent Orange and/or "jungle rot"?

A detailed rationale should be furnished for all opinions provided.

3. The AOJ should then readjudicate the issue on appeal.  If the benefit sought remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford him and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


